—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered November 15, 2006, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The record supports the hearing court’s conclusion that the defendant’s statements, given after he was informed of, and waived, his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]), were voluntarily made (see People v Mateo, 2 NY3d 383, 413-414 [2004], cert denied 542 US 946 [2004]). Accordingly, the hearing court correctly denied that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials (see People v Rosencrants, 77 AD2d 768, 769 [1980]).
The defendant was not deprived of the effective assistance of counsel, as defense counsel provided meaningful representation *850(see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]). Dillon, J.P., Covello, Miller and Chambers, JJ., concur.